


EXHIBIT 10.8

 

SEVERANCE AGREEMENT AND GENERAL RELEASE

 

The Severance Agreement and General Release (hereinafter “Agreement” or
“Severance Agreement”) is made and entered into this 31st day of December, 2008
by and between Michael A. Jessee (“Mr. Jessee”) and Federal Home Loan Bank of
Boston (“FHLBB” or “the Employer”).

 

WHEREAS, Mr. Jessee presently serves as the President of FHLBB; and

 

WHEREAS FHLBB and Mr. Jessee have reached an agreement pursuant to which
Mr. Jessee will resign his employment with FHLBB in exchange for certain
considerations;

 

NOW, therefore, in consideration of the severance compensation provided to
Mr. Jessee, the mutual covenants herein set forth,  and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Mr. Jessee, and FHLBB hereby agree as follows:

 

1.             Termination of Employment:    Mr. Jessee agrees that he will
execute the resignation letter attached hereto as Exhibit A effective April 30,
2009 (the “Termination Date”) upon execution of this Agreement.  This Agreement
confirms that as of the Termination Date Mr. Jessee will have resigned from his
position as President of FHLBB and any and all other positions that he may hold
as an officer or director of FHLBB, and any industry committees, panels or forum
for which he represents FHLBB.  A form of resignation is attached hereto as
Exhibit A.

 

2.             Continuing Responsibilities:    Mr. Jessee agrees that from the
date of the execution of this Agreement through April 30, 2009 he will work
diligently and in good faith to (a) perform his duties as President of FHLBB,
(b) comply with all federal and state laws, rules, regulations and guidelines
governing the operations of FHLBB, (c) comply with all policies, regulations,
and practices of FHLBB and (d) comply with all directives from the Board of
Directors of FHLBB.  Mr. Jessee further agrees (a) to work diligently and in
good faith to effect a smooth transition with his successor as President of
FHLBB and (b) not to approve any expenses for the 2009 year without the approval
of the Chairman of the Board of Directors or the Chair of the Compensation
Committee.

 

3.             Return of Property:    Mr. Jessee agrees that by the end of the
work day on April 30, 2009 he will return to FHLBB all FHLBB property in his
possession

 

1

--------------------------------------------------------------------------------


 

including a laptop computer, cell phone, all FHLBB documents, and keys.
 Mr. Jessee further agrees that he will not delete any FHLBB information on the
laptop computer or his desk top computer at work and will provide FHLBB with any
pass words necessary for FHLBB to access all FHLBB information on the computers,
including emails.

 

4.             Workers Compensation Statement:    Mr. Jessee agrees that by the
end of the work day on April 30, 2009 he will execute the Workers Compensation
statement attached hereto as Exhibit B as part of this Agreement.

 

5.             Execution of General Release:    Mr. Jessee agrees that at the
end of the work day on April 30, 2009 he will re-execute the General Release
attached hereto as Exhibit C.

 

6.             No Filings:    Mr. Jessee confirms that he has filed no charge,
complaint, or action in any forum against FHLBB or its officers, directors or
employees, including in any city, state or federal court or administrative
agency.

 

7.             Confidential Information:    Mr. Jessee acknowledges that during
the term of his employment with FHLBB, he has had access to proprietary
information of FHLBB.  Mr. Jessee understands and agrees that he is bound to
keep said information confidential after his termination of employment.

 

8.             Consideration and Benefits to Mr. Jessee:    Mr. Jessee will be
provided with the following benefits:

 

(a)  During the transition period from the execution of this Agreement through
April 30, 2009 (“Transition Period”), Mr. Jessee will receive his present salary
and benefits, minus his normal deductions for taxes.  He will continue during
the transition period to accrue benefits and to be subject to the benefit plans
to which he is entitled according to the terms of the respective benefit plan
documents of FHLBB including the Pentegra Defined Benefit Plan, Pension Benefit
Equalization Plan, Pentegra Defined Contribution Plan, and Thrift Benefit
Equalization Plan.

 

(b)  On April 30, 2009, Mr. Jessee will be paid for all vacation time that he
has accrued to that date but has not used, minus normal tax withholdings.

 

(c)  During the eighteen (18) months from May 1, 2009 through October 31, 2010
(the “severance pay period”), FHLBB shall provide Mr. Jessee with salary
continuation at his current base rate of pay.  The severance payments shall be
paid through FHLBB’s normal payroll, minus normal deductions for taxes.  Should
Mr. Jessee die during the severance pay period, all unpaid amounts shall be paid
to his estate.  Mr. Jessee shall not accrue any benefits during the severance
pay period.

 

(d)  FHLBB shall continue to provide Mr. Jessee with the same coverage that he
presently is provided under FHLBB’s group health plan until Mr. Jessee reaches
65 years of age.  FHLBB shall continue to pay the same percentage of the
insurance premium for the coverage as presently provided to Mr. Jessee.  The
coverage will be provided under COBRA for the first eighteen (18) months after
the termination of Mr. Jessee’s employment.  Thereafter, FHLBB shall use its
good faith efforts to have Mr. Jessee

 

2

--------------------------------------------------------------------------------


 

continue the same coverage under FHLBB’s group health plan.  If the carrier for
FHLBB’s group health plan does not permit Mr. Jessee to continue his coverage
under the group health plan, Mr. Jessee will be responsible for obtaining
replacement coverage and FHLBB shall pay as a contribution to Mr. Jessee’s
premiums on a monthly basis an amount equal to the net after tax premium
presently paid by FHLBB for Mr. Jessee’s current coverage until Mr. Jessee
reaches 65 years of age.

 

(e)  Mr. Jessee will be eligible for a potential bonus under the 2008 Executive
Incentive Plan.

 

(f)   During the transition period, Mr. Jessee will be entitled to participate
in the benefits provided to him under the personnel policies of the FHLBB
including medical and life insurance coverage according to the terms of the
policies.

 

(g)  FHLBB shall provide Mr. Jesse with a new computer of his choice, not to
exceed $ 2,500.00  in cost.

 

(h)  FHLBB shall provide to Mr. Jesse a payment of $5,000 to defray any
professional fees incurred in the review of this Agreement.  Payment will be
made within five days following expiration of the revocation period referenced
in Section 15 below provided Mr. Jessee has not revoked this Agreement.

 

9.             Non-Disparagement.    The FHLBB agrees that it will not, directly
or indirectly, disparage Mr. Jessee or to do or say anything that will otherwise
harm his personal or professional reputation.  Mr. Jessee agrees that he will
not, directly or indirectly, disparage FHLBB or any of the people, products or
organizations associated with FHLBB, including without limitation the officers,
directors and shareholders of FHLBB, and that he will not, directly or
indirectly, otherwise do or say anything that could disrupt the morale of the
employees of FHLBB or otherwise harm FHLBB’s business or reputation.  Nothing
herein shall preclude Mr. Jessee or FHLBB, however, from responding truthfully
as required by lawful process, summons or subpoena or disclosing such
information as may be required by any regulatory agency or the securities laws
in connection with any disclosure obligations or otherwise as may be required by
applicable law.

 

10.           No Admissions.    This Agreement shall not be construed as any
admission by Mr. Jessee or FHLBB that either violated any common law or
statutory rights enjoyed by the other party or in any way breached any
contractual obligations either had to one another.

 

11.           Public Announcement.    Mr. Jessee and FHLBB agree that they will
draft together a joint announcement regarding the termination of Mr. Jessee’s
employment with FHLBB.

 

11.           Binding Effect.    This Severance Agreement and General Release
shall inure to the benefit of, and be binding upon, the parties and their
respective representatives, agents, executors, heirs, successors and assigns.

 

12.           Confidentiality.    Mr. Jessee agrees to keep the terms and amount
of

 

3

--------------------------------------------------------------------------------


 

severance benefits under the Agreement completely confidential, and not to
disclose any such matters to anyone, in words or in substance, except as set
forth in the section.  Notwithstanding the foregoing, Mr. Jessee may disclose
such matters (a) to his spouse, attorney, financial advisors, and accountant,
provided that he shall first obtain any such person’s agreement to keep any such
matters completely confidential; and (b) to the extent required by law or to the
extent necessary to enforce Mr. Jessee’s rights under the Agreement.  FHLBB
agrees that it will not disclose the terms of the Agreement to any person,
externally or internally, except on a strict need-to-know basis only to the
extent necessary to further a specific and legitimate business interest of
FHLBB, or to the extent required by law or to the extent necessary to enforce
rights under the Agreement.

 

13.           Transition; Cooperation.  Mr. Jessee agrees during the severance
pay period to be available at mutually convenient times and by telephone or
email to answer informational questions FHLBB may have about its business,
records, past transactions and other matters, and reasonably to assist FHLBB to
transfer business knowledge and to transition to other persons the tasks for
which he have been responsible during his employment with the FHLBB.  He also
agrees reasonably to assist FHLBB hereafter with respect to all matters arising
during or related to his employment, including but not limited to matters in
connection with any prosecution of intellectual property rights, litigation or
similar process, governmental investigation, or other proceeding or process
which may arise following the date of this Agreement.

 

14.           Entire Agreement.    The Severance Agreement and General Release
sets forth the entire agreement between the parties pertaining to the subject
matter hereof.   All prior and contemporaneous conversations, negotiations,
proposals, representations, covenants, and warranties with respect to the
subject matter of this Agreement, whether oral or written, are merged herein and
superseded by this Agreement.  Neither party is relying on any statement,
representation or understanding not contained herein.  This Agreement may be
amended only by a written instrument which is signed by both parties hereto and
which specifically states that it is an amendment to this Agreement.  No waiver
of any right hereunder shall be valid unless in a writing signed by the waiving
party.  No failure or other delay by any party exercising any right, power, or
privilege hereunder shall be or operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power, or privilege.

 

15.           Compliance with OWBPRA.    Mr. Jessee acknowledges that he has
been given the opportunity, if he so desires, to consider the Severance
Agreement and General Release for twenty-one (21) days before executing it.   In
the event that he executes the Severance Agreement and General Release within
less than twenty-one (21) days of the date of its delivery to him, Mr. Jessee
acknowledges that such decision was entirely voluntary and that he had the
opportunity to consider the Severance Agreement and General Release for the
entire twenty-one day (21) period.  FHLBB and Mr. Jessee acknowledge that for a
period of seven (7) days from the date of the execution of the Severance
Agreement and General Release, Mr. Jessee shall retain the right to revoke the
Agreement by written notice to Douglas F. Seaver, Esq., Hinckley, Allen & Snyder
LLP,

 

4

--------------------------------------------------------------------------------


 

28 State Street, Boston, Massachusetts 02109; and that the Severance Agreement
and General Release shall not become effective or enforceable until the
expiration of such revocation period, and that no payments or actions called for
by FHLBB under the Severance Agreement and General Release shall be made until
the expiration of such revocation period.

 

16.           Acknowledgment.    Each of the parties specifically acknowledges
and certifies that he or it has read each and every term and provision of the
Severance Agreement and General Release, that he or it has had the opportunity
to thoroughly discuss all aspects of the Severance Agreement and General Release
with legal counsel, and that he or it fully understands the terms and conditions
of the Severance Agreement and General Release, including but not limited to the
Release set forth herein, and that he or it is freely and voluntarily entering
into the Severance Agreement and General Release.

 

17.           Signing of Counterparts.    This Severance Agreement and General
Release may be signed in counterparts, each of which will be considered an
original and together shall constitute one agreement.

 

18.           Dispute Resolution.    Any and all disputes arising out of or
relating to the interpretation and enforcement of this Agreement shall be
arbitrated before a single arbitrator in Boston, Massachusetts in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
then in effect.  Notwithstanding the foregoing to the contrary, for the purposes
of obtaining any preliminary injunction or other equitable relief, either party
to this Agreement may file an action in a court of law to seek a stay,
injunction or other similar form of equitable relief to preserve the rights and
remedies of the parties during the pendency of any arbitration dispute.  The
decision of the arbitrator shall be binding upon the parties hereto.  The
arbitrator shall be empowered to award any permanent injunction or other form of
equitable remedy.  The arbitrator shall also have the power to award the expense
of the arbitration, including, without limitation, the award of reasonable
attorneys’ fees to the prevailing party or in any other manner as the arbitrator
may determine.  The decision of the arbitrator shall be executory and judgment
thereon may be entered by any court of competent jurisdiction, and both parties
hereby submit to the personal jurisdiction of courts located within Suffolk
County of the Commonwealth of Massachusetts, and agree that all such proceedings
will be brought exclusively in such courts.  The parties hereby agree to waive
their right to have any dispute between them under this Agreement in a court of
law by a judge or a jury.

 

19.           Headings and Captions.    The headings and captions of the
sections of this Agreement are for convenience of reference only and in no way
define, limit or affect the scope or substance of any section of this Agreement.

 

20.           Governing Law.    The Agreement shall be construed in accordance
with and governed for all purposes by the laws of the State of Massachusetts,
without regard to its conflict of laws rules.  The federal and state courts in
Massachusetts shall have

 

5

--------------------------------------------------------------------------------


 

exclusive jurisdiction and venue for all actions with respect to the Agreement,
and each party agrees to service of process by the mails in accordance with
applicable court rules.  I UNDERSTAND THAT MY RIGHT TO RECEIVE BENEFITS SET
FORTH IN THIS AGREEMENT IS SUBJECT TO MY COMPLIANCE WITH THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT AND THAT I WOULD NOT RECEIVE SEVERANCE
PAY BUT FOR MY EXECUTION OF THIS SEPARATION AGREEMENT AND RELEASE.

 

                21.           Section 409A.    Each payment of salary
continuation during the separation pay period shall be treated as a right to
receive a series of separate and distinct payments.  As a “Specified Employee” 
(as defined in Section 409A), Mr. Jessee acknowledges that if any restrictions
imposed upon Specified Employees preclude him from receiving all or any portion
of payments hereunder during the six (6) month period following the Termination
Date, such payments shall not be paid until the date which is the first business
day after said six (6) month period has elapsed, and any amounts so delayed
shall be paid in a lump sum immediately upon conclusion of said six (6) month
period.

 

IN WITNESS WHEREOF, the parties have executed the Severance Agreement and
General Release as of the day and year first above written, intending the
document to take effect as a sealed instrument.

 

 

/s/ Michael A. Jessee

 

/s/ Jan A. Miller

Michael A. Jessee

 

Federal Home Loan Bank of Boston

 

 

By:

Jan A. Miller

 

 

 

Director

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

December  , 2009

 

Chairman

Board of Directors

Federal Home Loan Bank of Boston

111 Huntington Avenue

Boston, MA

 

RE:          Resignation of Employment

 

Dear                   :

 

I hereby resign my employment and all positions with FHLBB effective April 30,
2009.

 

Sincerely,

 

 

Michael A. Jessee

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ILLNESS/INJURY REPORT

 

MASSACHUSETTS LAW REQUIRES THAT YOU REPORT ALL ILLNESS OR INJURIES TO THE FHLBB
IMMEDIATELY.  THEREFORE, IF YOU HAD A WORK RELATED ILLNESS/INJURY THAT YOU
NEGLECTED TO REPORT, PLEASE DO SO NOW SO THAT WE CAN COMPLY WITH THE
MASSACHUSETTS LABOR CODE.

 

PLEASE NOTE THAT ANY MEDICAL TREATMENT YOU RECEIVE PRIOR TO NOTIFYING FEDERAL
HOME LOAN BANK OF BOSTON WILL NOT BE PAID BY THE INSURANCE FHLBB AND YOU WILL BE
RESPONSIBLE FOR THE BILLS.

 

o

 

Yes, I have an illness/injury to report.

 

 

 

o

 

No, I do not have an industrial illness/injury to report. Further more, I hereby
state that: (a) I am presently not ill, injured, or in need of treatment due to
an occupational illness/injury and certify that I have reported all work related
illnesses and injuries to you; (b) I have not received or sought medical
treatment regarding any work-related activity with the FH LBB; and (c) I am not
ill or injured, and am not in need of treatment.

 

Employee’s

 

 

Name:

 

 

 

 

 

Employee’s

 

 

Signature:

 

 

 

 

 

Date:

 

 

 

 

 

Witness:

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT C

 

GENERAL RELEASE

 

As a material inducement for FHLBB to enter into this Agreement, Mr. Jessee
hereby irrevocably and unconditionally remises, releases and forever discharges
FHLBB and its staff, officers, owners, directors, employees and insurers and all
of their predecessors, successors, and assigns, both personally and as its
agents, (the “Releasees”), of and from any and all debts, demands, actions,
causes of actions, suits, accounts, covenants, contracts, agreements, damages,
and any and all claim, counterclaims, demands, and liabilities whatsoever of
every name and nature, both in law and in equity, which against the said
Releasees, Mr. Jessee, now has or ever had from the beginning of the world to
the date hereof.  Mr. Jessee hereby acknowledges and agrees that the foregoing
Release is intended as a full and complete release of all foregoing claims that
he may or might have, and in accepting the payment by FHLBB of the severance pay
and benefits as set forth herein above, he does so in full settlement of any and
all such claims, and he intends to and does hereby release all of the Releasees
of and from any and all liability of any nature whatsoever for all damages or
injuries sustained or alleged to have been sustained by him up to this date,
specifically including all expenses to which he may have been put, including
attorney’s fees, and also including all consequential damages to him, whether
the same may be known or unknown to him, expected or unexpected by her, and all
claims including but not limited to, any claim under M.G.L. c. 151; Title VII of
the Civil Rights Act of 1964, as amended; the Age Discrimination in Employment
Act, M.G.L. c. 151B, the Americans with Disabilities

 

9

--------------------------------------------------------------------------------


 

Act, and claims for misrepresentation, breach of contract, bad-faith
termination, and or attorneys’ fees.

 

This release, however, shall not apply to the following: a) any claim to
enforce, or for breach of, the Severance Agreement and General Release; b) any
claim for indemnification and defense pursuant to any FHLBB policy, such as its
by-laws, or any insurance policy it holds; c) any claim for vested benefits
under any Employee Retirement Income Security Act (ERISA) plan, or any employee
welfare benefit plan; d) any claim for Workers’ Compensation benefits; e) any
claim for unemployment assistance benefits; or f) any claim for extended health
insurance benefits under COBRA.  Nothing in the Agreement shall preclude
Mr. Jessee from communicating with, or cooperating with any investigation of
unfair or illegal employment practices by, the United States Equal Employment
Opportunity Commission or any other government agency charged with enforcement
of laws pertaining to the regulation of the workplace.

 

Date:  April 30, 2009

 

 

 

 

 

 

Michael A. Jessee

 

 

10

--------------------------------------------------------------------------------
